Case: 21-2102    Document: 38    Page: 1   Filed: 02/24/2022




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

           ALARM.COM INCORPORATED,
                Plaintiff-Appellant

                            v.

   ANDREW HIRSHFELD, PERFORMING THE
    FUNCTIONS AND DUTIES OF THE UNDER
       SECRETARY OF COMMERCE FOR
 INTELLECTUAL PROPERTY AND DIRECTOR OF
 THE UNITED STATES PATENT AND TRADEMARK
     OFFICE, UNITED STATES PATENT AND
            TRADEMARK OFFICE,
              Defendants-Appellees
             ______________________

                       2021-2102
                 ______________________

    Appeal from the United States District Court for the
 Eastern District of Virginia in No. 1:21-cv-00170-CMH-
 TCB, Senior Judge Claude M. Hilton.
                  ______________________

                Decided: February 24, 2022
                 ______________________

    SHARONMOYEE GOSWAMI, Cravath Swaine & Moore
 LLP, New York, NY, argued for plaintiff-appellant.

    KEVIN BENJAMIN SOTER, Appellate Staff, Civil Division,
 United States Department of Justice, Washington, DC, ar-
 gued for defendants-appellees. Also represented by BRIAN
Case: 21-2102    Document: 38     Page: 2   Filed: 02/24/2022




 2                   ALARM.COM INCORPORATED    v. HIRSHFELD



 M. BOYNTON, DANIEL TENNY. JESSICA D. ABER, Office of the
 United States Attorney for the Eastern District of Virginia,
 United States Department of Justice, Alexandria, VA;
 SARAH E. CRAVEN, THOMAS W. KRAUSE, FARHEENA
 YASMEEN RASHEED, MEREDITH HOPE SCHOENFELD, Office of
 the Solicitor, United States Patent and Trademark Office,
 Alexandria, VA.
                   ______________________

 Before TARANTO, CHEN, and CUNNINGHAM, Circuit Judges.
 TARANTO, Circuit Judge.
      In 2015, Alarm.com Incorporated filed petitions in the
 Patent and Trademark Office (PTO or Patent Office) seek-
 ing inter partes reviews (IPRs) under 35 U.S.C. §§ 311–19
 of claims of three patents owned by Vivint, Inc. The IPRs
 were instituted, and the PTO’s Patent Trial and Appeal
 Board in 2017 issued three final written decisions, which
 rejected Alarm.com’s challenges to certain claims, a rejec-
 tion that we affirmed on appeal in late 2018. In mid-2020,
 Alarm.com filed with the PTO three requests for ex parte
 reexamination of those very claims under 35 U.S.C.
 §§ 301–07. The PTO’s Director, without deciding whether
 the requests presented a “substantial new question of pa-
 tentability,” § 303(a), vacated the ex parte reexamination
 proceedings based on the estoppel provision of the IPR re-
 gime, § 315(e)(1), which, the Director concluded, estopped
 Alarm.com from pursuing the requests once the IPRs re-
 sulted in final written decisions.
      Alarm.com sought review of the Director’s vacatur de-
 cisions in district court under the Administrative Proce-
 dure Act (APA), 5 U.S.C. §§ 706(2)(A), (C). The district
 court dismissed Alarm.com’s complaint on the ground that
 APA review of the Director’s decision was precluded by the
 ex parte reexamination scheme viewed as a whole.
 Alarm.com Inc. v. Hirshfeld, No. 1:21-cv-170, 2021 WL
Case: 21-2102     Document: 38      Page: 3     Filed: 02/24/2022




 ALARM.COM INCORPORATED     v. HIRSHFELD                       3



 2557948 (E.D. Va. June 22, 2021). On Alarm.com’s appeal,
 we reverse.
                                I
                                A
     Congress created the ex parte reexamination regime in
 1980 by adding sections 301 through 307 to Title 35, U.S.
 Code. Public Law No. 96-517, § 1, 94 Stat. 3015, 3015–17
 (1980). Under the statute, as amended, “[a]ny person at
 any time may cite to the [PTO] in writing” certain prior art
 “which that person believes to have a bearing on the pa-
 tentability of any claim of a particular patent,” 35 U.S.C.
 § 301(a)(1), as well as certain patent owner statements,
 § 301(a)(2). And “[a]ny person at any time may file a re-
 quest for reexamination . . . of any claim of a patent on the
 basis of any prior art cited under [§ 301].” § 302; see also
 37 C.F.R. § 1.510. Normally, “[w]ithin three months fol-
 lowing the filing of a request for reexamination . . . , the Di-
 rector will determine whether a substantial new question
 of patentability affecting any claim of the patent concerned
 is raised by the request.” § 303(a). If the Director deter-
 mines “pursuant to [§ 303(a)] that no substantial new ques-
 tion of patentability has been raised,” that determination
 “will be final and nonappealable.” § 303(c). If, however,
 “the Director finds that a substantial new question of pa-
 tentability affecting any claim of a patent is raised, the de-
 termination will include an order for reexamination of the
 patent for resolution of the question.” § 304.
     After a reexamination is ordered, the patent owner
 “may file a statement on [the substantial new question of
 patentability identified by the Director], including any
 amendment to his patent and new claim or claims he may
 wish to propose, for consideration in the reexamination.”
 Id. If the patent owner files such a statement, he must
 serve a copy of it “on the person who has requested reex-
 amination,” who, in turn, “may file and have considered in
 the reexamination a reply.” Id. The statute does not
Case: 21-2102     Document: 38      Page: 4    Filed: 02/24/2022




 4                     ALARM.COM INCORPORATED     v. HIRSHFELD



 provide for any involvement of the requester in the reex-
 amination after the optional reply. See § 305; see 37 C.F.R.
 § 1.550(g) (“The active participation of the ex parte reexam-
 ination requester ends with the reply . . . and no further
 submissions on behalf of the reexamination requester will
 be acknowledged or considered.”). The reply aside, the
 reexamination is “conducted according to the procedures
 established for initial examination” of patent applications.
 § 305. Once the reexamination is completed, “[t]he patent
 owner . . . may appeal . . . any decision adverse to the pa-
 tentability of any original or proposed amended or new
 claim of the patent” to the Patent Trial and Appeal Board;
 and if unsuccessful at the Board, the patent owner may ap-
 peal to this court. § 306; §§ 134(b), 141(b); 37 C.F.R.
 § 90.3(a).
      One other provision is central to the issue presented to
 us—one of the two estoppel provisions of the IPR scheme
 set out in chapter 31 of Title 35, U.S. Code. The provision
 at issue here is § 315(e)(1), which states:
     The petitioner in an inter partes review of a claim
     in a patent under this chapter that results in a final
     written decision under section 318(a), or the real
     party in interest or privy of the petitioner, may not
     request or maintain a proceeding before the [PTO]
     with respect to that claim on any ground that the
     petitioner raised or reasonably could have raised
     during that inter partes review.
 35 U.S.C. § 315(e)(1). A similar provision, not at issue here,
 provides for estoppel, on similar terms, of specified civil ac-
 tions and other proceedings. § 315(e)(2).
                               B
     In 2015, Vivint, Inc. sued Alarm.com for infringement
 of three patents, U.S. Patent Nos. 6,147,601, 6,462,654,
 and 6,535,123, in the District Court for the District of Utah.
 See Complaint at 5–10, Vivint, Inc. v. Alarm.com Inc.,
Case: 21-2102     Document: 38     Page: 5    Filed: 02/24/2022




 ALARM.COM INCORPORATED    v. HIRSHFELD                      5



 No. 2:15-cv-00392 (D. Utah June 2, 2015), ECF No. 2. In
 response, Alarm.com filed numerous petitions for inter
 partes reviews, which resulted in three final written deci-
 sions in 2017, all of which were reviewed by this court in
 Vivint, Inc. v. Alarm.com Inc., 754 F. App’x 999 (Fed. Cir.
 2018). As relevant here, we affirmed the Board’s determi-
 nation that Alarm.com had not carried its burden of prov-
 ing unpatentable claim 19 of the ’601 patent, claim 18 of
 the ’123 patent, and claims 17, 18, 22, 25, and 28 of the ’654
 patent. Id. at 1006–07 & n.7.
      Nevertheless, in June 2020, Alarm.com filed three re-
 quests for ex parte reexamination of those very claims un-
 der 35 U.S.C. § 302 and 37 C.F.R. § 1.510, presenting
 grounds that differed from the grounds it had presented in
 the IPRs. J.A. 109–97 (’601 request); J.A. 199–318 (’123
 request); J.A. 320–546 (’654 request). The PTO initially
 assigned control numbers and filing dates to the requested
 reexamination proceedings. But on August 7, 2020, the Of-
 fice of Patent Legal Administration—which we call the Di-
 rector 1—issued three decisions vacating the proceedings
 instead of making § 303(a) determinations on the presence
 of substantial new questions of patentability. J.A. 45–67
 (’601 decision); J.A. 69–90 (’123 decision); J.A. 92–107 (’654
 decision).
      In each decision, the Director focused on the certifica-
 tion Alarm.com had submitted under 37 C.F.R.
 § 1.510(b)(6), which requires that a reexamination request
 include “[a] certification by the third party requester that
 the statutory estoppel provisions of 35 U.S.C.
 [§] 315(e)(1) . . . do not prohibit the requester from filing



     1    Alarm.com states in its APA complaint that the Of-
 fice of Patent Legal Administration was “acting on behalf
 of the Director,” J.A. 15, and it has not contested the exist-
 ence or validity of the Director’s delegation of authority.
Case: 21-2102     Document: 38     Page: 6    Filed: 02/24/2022




 6                    ALARM.COM INCORPORATED     v. HIRSHFELD



 the ex parte reexamination request.” 2 The Director set
 forth a “Clarification of General Policy and Practice” for ap-
 plying § 315(e)(1)’s estoppel precondition that a particular
 ground of unpatentability asserted against a particular
 claim be one that was “raised or reasonably could have
 [been] raised” in the prior IPR involving the same claim
 (where the reexamination requester was the IPR peti-
 tioner, or a real party in interest or privy of the IPR peti-
 tioner). See, e.g., J.A. 55–57. Applying the statute and the
 General Policy, the Director found that Alarm.com reason-
 ably could have raised its reexamination grounds in the
 IPRs and so was estopped under § 315(e)(1) from submit-
 ting each of its ex parte reexamination requests, a conclu-
 sion that made the certifications under 37 C.F.R. § 1.510
 incorrect. See, e.g., J.A. 52–65. On that basis, the Director
 vacated the filing dates of each request, as well as each pro-
 ceeding as a whole. See, e.g., J.A. 65–66 (citing 37 C.F.R.
 § 1.510(d); MPEP § 2227(b)). The Director did not conclude
 that Alarm.com’s requests failed to raise a “substantial
 new question of patentability.” See § 303(a).
     On February 12, 2021, Alarm.com filed a complaint in
 the United States District Court for the Eastern District of
 Virginia against the Director, in his official capacity, and
 the PTO. Alarm.com filed its complaint under the APA,
 which provides that “[a] person suffering legal wrong be-
 cause of agency action, or adversely affected or aggrieved
 by agency action within the meaning of a relevant statute,
 is entitled to judicial review thereof.” 5 U.S.C. § 702.
 Alarm.com asserted that the Director’s three decisions va-
 cating each ex parte reexamination proceeding were final
 agency actions and were unlawful and should be set aside



     2   The regulation also requires certification regarding
 35 U.S.C. § 325(e)(1), which is the estoppel provision of the
 scheme for post-grant reviews set out in chapter 32 of Title
 35, U.S. Code. That provision is not at issue here.
Case: 21-2102     Document: 38     Page: 7    Filed: 02/24/2022




 ALARM.COM INCORPORATED    v. HIRSHFELD                      7



 because the actions or underlying findings or conclusions
 were “arbitrary, capricious, an abuse of discretion, or oth-
 erwise not in accordance with law,” § 706(2)(A), and “in ex-
 cess of statutory jurisdiction, authority, or limitations, or
 short of statutory right,” § 706(2)(C). See J.A. 16, 38–42.
 In its prayer for relief, Alarm.com also requested a perma-
 nent injunction preventing the PTO from applying the
 General Policy “to grounds presented in any future re-
 quests or petitions.” J.A. 43.
      The government moved to dismiss the complaint under
 Federal Rule of Civil Procedure 12(b)(1) for lack of jurisdic-
 tion. First, the government argued that Alarm.com’s APA
 claims come within 5 U.S.C. § 701(a)(1), which creates an
 exception to APA review where “statutes preclude judicial
 review.” Memorandum of Law in Support of Defendants’
 Motion to Dismiss at 2, 10–17, Alarm.com Inc. v. Hirshfeld,
 No. 1:21-cv-170 (E.D. Va. Apr. 23, 2021), ECF No. 19 (also
 citing §§ 702 and 703 as providing support for preclusion).
 Second, the government argued that Alarm.com lacked
 standing to seek an injunction against application of the
 PTO’s general policy and practice “to grounds presented in
 any future requests or petitions before the Patent Office.”
 Id. at 2, 17–18 (citation omitted).
      On June 22, 2021, the district court entered an order
 dismissing Alarm.com’s suit. The court reasoned that re-
 view of Alarm.com’s challenge to the vacatur decisions
 based on estoppel was precluded by the ex parte reexami-
 nation statutory scheme. Alarm.com, 2021 WL 2557948,
 at *2–3. And the court concluded that Alarm.com lacked
 standing to the extent it was seeking broad prospective re-
 lief against the General Policy, since “[t]he agency action
 that allegedly harmed [Alarm.com] was the denial of the ex
 parte reexamination, not the issuance of the policy.” Id. at
Case: 21-2102     Document: 38      Page: 8   Filed: 02/24/2022




 8                    ALARM.COM INCORPORATED     v. HIRSHFELD



 *3. The district court therefore dismissed for lack of juris-
 diction. 3
      Alarm.com timely appeals. We have jurisdiction pur-
 suant to 28 U.S.C. § 1295(a)(1). The only issue we decide
 is the reviewability of the three specific vacatur rulings, an
 issue that presents a substantial question of patent law
 and therefore is governed by our own law, rather than re-
 gional circuit law. Odyssey Logistics & Tech. Corp. v.
 Iancu, 959 F.3d 1104, 1108 (Fed. Cir. 2020). We decide the
 propriety of the district court’s dismissal here, which pre-
 sents only a legal question, de novo. Id.
                               II

     The district court concluded, and the government ar-
 gues on appeal, that the overall ex parte reexamination
 scheme precludes judicial review of the Director’s vacatur
 decisions based on 35 U.S.C. § 315(e)(1) estoppel, bringing
 Alarm.com’s challenge to those decisions within the excep-
 tion to APA review applicable where “statutes preclude ju-
 dicial review.” 5 U.S.C. § 701(a)(1). The government does
 not contend that judicial review under the APA is unavail-
 able because the agency actions in question are “committed
 to agency discretion by law.” 5 U.S.C. § 701(a)(2); see Oral
 Arg. at 26:55–28:08. Nor does the government present any
 developed argument that APA review is unavailable be-
 cause there are “other adequate remed[ies] in . . . court,”


     3    The preclusion-of-review conclusion entailed lack
 of jurisdiction because, if APA review is unavailable due to
 statutes precluding review, the APA’s waiver of sovereign
 immunity does not apply, and without an applicable waiver
 of sovereign immunity, no jurisdiction exists to entertain
 the challenge. See, e.g., Brownback v. King, 141 S. Ct. 740,
 749 (2021); United States v. Mitchell, 463 U.S. 206, 212,
 215 (1983); Hostetter v. United States, 739 F.2d 983, 985
 (4th Cir. 1984).
Case: 21-2102     Document: 38      Page: 9     Filed: 02/24/2022




 ALARM.COM INCORPORATED     v. HIRSHFELD                        9



 5 U.S.C. § 704, whether because of the availability of man-
 damus review under 28 U.S.C. § 1651 or otherwise.
      When determining whether a statute precludes judicial
 review, we apply a “‘strong presumption’ in favor of judicial
 review.” Cuozzo Speed Techs., LLC v. Lee, 579 U.S. 261,
 273 (2016) (quoting Mach Mining, LLC v. EEOC, 575 U.S.
 480, 486 (2015)); see also SAS Institute Inc. v. Iancu, 138 S.
 Ct. 1348, 1359 (2018). Although a statute need not explic-
 itly state that judicial review is unavailable for preclusion
 to be found, the presumption of reviewability may be over-
 come only by “clear and convincing indications, drawn from
 specific language, specific legislative history, and infer-
 ences of intent drawn from the statutory scheme as a
 whole, that Congress intended to bar review.” Cuozzo, 579
 U.S. at 273 (cleaned up); see also SAS, 138 S. Ct. at 1359;
 Bowen v. Michigan Academy of Family Physicians, 476
 U.S. 667, 671–73 (1986). In Block v. Community Nutrition
 Institute, the Supreme Court explained:
     In the context of preclusion analysis, the “clear and
     convincing evidence” standard is not a rigid eviden-
     tiary test but a useful reminder to courts that,
     where substantial doubt about the congressional
     intent exists, the general presumption favoring ju-
     dicial review of administrative action is controlling.
     That presumption does not control in cases . . .
     [where] the congressional intent to preclude judi-
     cial review is “fairly discernible” in the detail of the
     legislative scheme.
 467 U.S. 340, 351 (1984); see also Kucana v. Holder, 558
 U.S. 233, 251–52 (2010).
     Under those standards, we conclude, Alarm.com’s APA
 challenge to the Director’s vacatur decisions based on es-
 toppel is not precluded. The text, statutory scheme, and
 legislative history pertaining to ex parte reexamination do
 not evince a fairly discernable intent to preclude judicial
 review of these decisions.
Case: 21-2102    Document: 38      Page: 10    Filed: 02/24/2022




 10                   ALARM.COM INCORPORATED     v. HIRSHFELD



                               A
      The only portion of the ex parte reexamination statu-
 tory scheme that expressly precludes judicial review is
 § 303(c), but the preclusion established by that text is nar-
 rowly defined. The provision states: “A determination by
 the Director pursuant to subsection (a) of this section that
 no substantial new question of patentability has been
 raised will be final and nonappealable.” § 303(c). The gov-
 ernment agrees that “section 303(c) . . . concededly does not
 expressly bar Alarm.com’s challenge.” Gov’t Br. 39. The
 Director’s estoppel determinations did not include any de-
 termination that no substantial new question of patenta-
 bility had been raised. The estoppel determinations made
 under § 315(e)(1) here are outside the scope of § 303(c). The
 sole express textual preclusion in the ex parte reexamina-
 tion scheme does not support preclusion here.
     The Supreme Court has called attention to the fact that
 § 303(c) is limited in scope, contrasting it with the broader
 preclusion provision of the IPR scheme. In Thryv, Inc. v.
 Click-to-Call Technologies, LP, the Court addressed
 whether § 314(d)—which states that “[t]he determination
 by the Director whether to institute an inter partes review
 under this section shall be final and nonappealable”—bars
 judicial review of the Director’s decision to institute an IPR
 when that decision is challenged as contrary to § 315(b)’s
 time prescription. 140 S. Ct. 1367, 1370 (2020). The Court
 held that § 314(d) does preclude such review, because the
 timing issue comes within the standard previously adopted
 in Cuozzo—that an issue be “closely tied to the application
 and interpretation of statutes related to the Patent Office’s
 decision to initiate inter partes review.” Id. at 1373 (quot-
 ing Cuozzo, 579 U.S. at 275). In so holding, the Court relied
 on the contrast between § 314(d)’s broad language and the
 narrower language of § 303(c). Id. at 1375–76 (stating that
 in § 314(d) “Congress chose to shield from appellate review
 the determination ‘whether to institute an inter partes
Case: 21-2102    Document: 38      Page: 11     Filed: 02/24/2022




 ALARM.COM INCORPORATED     v. HIRSHFELD                     11



 review under this section’” and “[t]hat departure in lan-
 guage suggests a departure in meaning”).
     The Supreme Court in Thryv rejected this court’s con-
 trary view about § 314(d) and the IPR timing rule it set
 forth in Wi-Fi One, LLC v. Broadcom Corp., 878 F.3d 1364
 (Fed. Cir. 2018) (en banc). See Thryv, 140 S. Ct. at 1372,
 1375 (discussing Wi-Fi One). Notably, the dissenters in Wi-
 Fi One stressed the limited scope of § 303(c), expressly con-
 cluding that it “specifically bars review of the narrow issue
 of whether the request raises a ‘substantial new question
 of patentability’ [and] . . . does not bar review of the entire
 decision to initiate reexamination.” 878 F.3d at 1380–81
 (Hughes, J., dissenting, joined by Lourie, Bryson, and Dyk,
 JJ.). More recently, in In re Vivint, Inc., we noted two other
 limits on the scope of § 303(c), stating that the provision
 “does not apply to a determination that a substantial new
 question of patentability has been raised” and “does not ap-
 ply to a determination under 35 U.S.C. § 325(d).” 14 F.4th
 1342, 1350 n.5 (Fed. Cir. 2021). Section § 325(d) permits
 the Director, when “determining whether to institute or or-
 der” ex parte reexaminations (among other proceedings), to
 “take into account whether, and reject the . . . request be-
 cause, the same or substantially the same prior art or ar-
 guments previously were presented to the [Patent] Office.”
 In In re Vivint we both concluded that § 325(d) decisions
 are outside § 303(c) and rejected the government’s submis-
 sion that such decisions are committed to the agency’s dis-
 cretion and hence unreviewable under 5 U.S.C. § 701(a)(2).
 14 F.4th at 1350–51.
     We conclude that § 303(c) does not apply to the estoppel
 decisions at issue here. Such an application would breach
 the provision’s textual limits and would be contrary to the
 just-discussed decisions addressing § 303(c). It also would
 run counter to precedents adhering to the textual limits of
 other non-reviewability provisions in Title 35. See SAS,
 138 S. Ct. at 1359–60 (holding that § 314(d) did not bar re-
 view of consistency of Board’s policy of partial institutions
Case: 21-2102    Document: 38     Page: 12    Filed: 02/24/2022




 12                   ALARM.COM INCORPORATED     v. HIRSHFELD



 with § 318(a), where the challenge was to how the Board
 acts once an IPR is instituted, not to the institution deci-
 sion itself); Uniloc 2017 LLC v. Facebook Inc., 989 F.3d
 1018, 1025–27 (Fed. Cir. 2021) (holding that § 314(d) does
 not bar review of estoppel determinations under § 315(e)(1)
 based on post-institution events); In re AT&T Intellectual
 Property II, L.P., 856 F.3d 991, 995–96 (Fed. Cir. 2017)
 (holding that the non-reviewability provision of the pre-
 IPR inter partes reexamination scheme did not apply to the
 issue of whether institution was improper in the absence of
 a requester or request, where the non-reviewability provi-
 sion applied only to the Director’s determination of
 “whether ‘the information presented in the request shows
 that there is a reasonable likelihood that the requester
 would prevail with respect to at least 1 of the claims chal-
 lenged in the request’” (quoting 35 U.S.C. §§ 312(a), (c)
 (version effective between Sept. 16, 2011, and Sept. 15,
 2012))); Credit Acceptance Corp. v. Westlake Servs., 859
 F.3d 1044, 1049–51 (Fed. Cir. 2017) (holding that, under
 the now-expired scheme for covered business method pa-
 tents, § 324(e) did not bar review of post-institution estop-
 pel determinations under § 325(e)(1)).
                              B
      The government argues that the ex parte reexamina-
 tion scheme as a whole clearly demonstrates a congres-
 sional intent to deprive requesters like Alarm.com of all
 rights of judicial review, an intent that would include bar-
 ring review of the Director’s application of § 315(e)(1). The
 government stresses that Congress specified what can be
 reviewed (only decisions adverse to patentability in an or-
 dered reexamination proceeding, § 306), who can seek judi-
 cial review (only patent owners, id.), where judicial review
 can be sought (only in this court following an appeal to the
 Board, §§ 134(b), 141(b)), and when (within the time al-
 lowed by PTO regulations (63 days of the Board decision),
 § 142; 37 C.F.R. § 90.3(a)). See Gov’t Br. 23–27. Those pro-
 visions, the government contends, implicitly preclude
Case: 21-2102    Document: 38      Page: 13     Filed: 02/24/2022




 ALARM.COM INCORPORATED     v. HIRSHFELD                     13



 judicial review of any kind if sought by the requester when
 the requester is not the patentee. In answer to the question
 of why § 303(c) exists if such an inference from the rest of
 the scheme is clear, the government assigns the provision
 a belt-and-suspenders role for Director denials of non-pa-
 tentee requests when the denials are on no-new-substan-
 tial-question grounds (though not otherwise) and also a
 role in denying review when the requester is the patentee.
 See, e.g., Gov’t Br. 37.
      We reject the government’s argument that this statu-
 tory scheme is one that clearly and convincingly estab-
 lishes non-reviewability in the respect at issue. At bottom,
 the government urges that the scheme precludes a re-
 quester from obtaining review of a determination outside
 § 303(c)’s express terms (i.e., a determination not to launch
 an ex parte reexamination for reasons other than the lack
 of a substantial new question of patentability) simply be-
 cause § 306 and its associated provisions affirmatively
 grant only to patent owners a right to review of a different
 determination (i.e., a decision adverse to patentability in
 an ordered reexamination proceeding). This basis is insuf-
 ficient to overcome the presumption of reviewability as a
 matter of recognized principle and precedent.
     The principle was expressed by the Supreme Court in
 Sackett v. EPA when it said: “[I]f the express provision of
 judicial review in one section of a long and complicated
 statute were alone enough to overcome the APA’s presump-
 tion of reviewability for all final agency action, it would not
 be much of a presumption at all.” 566 U.S. 120, 129 (2012);
 see also Bowen, 476 U.S. at 674 (“The mere fact that some
 acts are made reviewable should not suffice to support an
 implication of exclusion as to others.” (cleaned up)). 4 And


     4  See also Miami Free Zone Corp. v. Foreign Trade
 Zones Bd., 22 F.3d 1110, 1112 n.2 (D.C. Cir. 1994); Ala-
 meda County v. Weinberger, 520 F.2d 344, 347–48 (9th Cir.
Case: 21-2102    Document: 38     Page: 14    Filed: 02/24/2022




 14                   ALARM.COM INCORPORATED     v. HIRSHFELD



 the principle is especially strong where Congress has af-
 firmatively included a bar on review of certain determina-
 tions and that express bar does not encompass the
 determination in question (as is true of § 303(c), see supra
 Section II.A). See Texas v. United States, 787 F.3d 733,
 755–56 (5th Cir. 2015) (“The [Immigration and Nationality
 Act] has numerous specific jurisdiction-stripping provi-
 sions that would be rendered superfluous by application of
 an implied, overarching principle prohibiting review.”).
     The cases on which the government relies do not sup-
 port the inference it asks us to draw in the present case.
 First, in United States v. Erika, the Court held that the
 Medicare statute, which expressly provided for judicial re-
 view of awards under Part A, implicitly precluded review
 of awards under Part B, because there was a strong enough
 parallel between Part A and Part B that the lack of a re-
 view provision for Part B awards was meaningful. 456 U.S.
 201, 206–08 (1982); see also Sackett, 566 U.S. at 130 (char-
 acterizing Erika). Here, there is no sufficient parallelism
 between a decision about the initiation of an ex parte reex-
 amination and the ultimate decision in the reexamination
 itself, which are distinct decisions relating to distinct
 phases of the reexamination proceeding. See Gov’t Br. 28;
 supra Section I.A. As a result, Erika’s reasoning does not
 support the preclusion of judicial review of decisions relat-
 ing to the initiation of an ex parte reexamination (beyond
 what is precluded by § 303(c)) simply because review rights
 were granted (in limited circumstances) for the ultimate
 decision in the reexamination under § 306.
    Second, in Block, the Court held that the Agricultural
 Marketing Agreement Act of 1937, which expressly allowed
 milk handlers to obtain judicial review of milk market


 1975); Consolidated-Tomoka Land Co. v. Butz, 498 F.2d
 1208, 1210 (5th Cir. 1974); Artichoke Joe’s v. Norton, 216
 F. Supp. 2d 1084, 1113 (E.D. Cal. 2002).
Case: 21-2102    Document: 38     Page: 15    Filed: 02/24/2022




 ALARM.COM INCORPORATED    v. HIRSHFELD                    15



 orders, implicitly precluded milk consumers from obtaining
 said review of milk market orders. 467 U.S. at 345–52.
 But, as explained in Sackett, Block stands only for the prop-
 osition that when a “particular agency action is reviewable
 at the instance of one party, who must first exhaust admin-
 istrative remedies, the inference that it is not reviewable
 at the instance of other parties, who are not subject to the
 administrative process, is strong.” 566 U.S. at 129–30
 (first emphasis added; second emphasis in original); see
 also Block, 467 U.S. at 349. Here, the “particular agency
 action” governed by §§ 306, 134(b), and 141(b) is the ulti-
 mate decision reached after an initiated ex parte reexami-
 nation has been conducted. Block at most supports the
 conclusion that those provisions implicitly preclude re-
 questers from seeking judicial review of that particular
 agency action. See Syntex (U.S.A) Inc. v. U.S. Patent &
 Trademark Office, 882 F.2d 1570, 1573–75 (Fed. Cir. 1989).
 Block does not support the conclusion that by granting only
 to patent owners review of the ultimate decision of the
 reexamination in § 306, Congress additionally precluded
 requesters from seeking review of decisions relating to the
 initiation of an ex parte reexamination beyond those cov-
 ered by § 303(c).
     Third, in United States v. Fausto, the Court held that
 the Civil Service Reform Act (CSRA), which excluded cer-
 tain “nonpreference eligible” employees from the statute’s
 Merit Systems Protection Board (MSPB) and Federal Cir-
 cuit review scheme, also implicitly precluded the same non-
 preference-eligible employees from seeking review through
 a separate action in the United States Claims Court for
 “the type of personnel action covered” by the CSRA. 484
 U.S. 439, 447–49 (1988). Fausto cannot support preclusion
 here. Like Block, Fausto could at most suggest, for the ex
 parte reexamination scheme, that because requesters are
 excluded from §§ 306, 134(b), and 141(b), they cannot in-
 voke extrastatutory processes to obtain review of the ulti-
 mate decision reached after the full reexamination.
Case: 21-2102    Document: 38     Page: 16    Filed: 02/24/2022




 16                   ALARM.COM INCORPORATED     v. HIRSHFELD



 Fausto, like Block, does not suggest that §§ 306, 134(b), and
 141(b) imply nonreviewability of decisions relating to the
 initiation of an ex parte reexamination.
     Fourth, and finally, in Elgin v. Department of the
 Treasury, the Court, again interpreting the CSRA, held
 that because the CSRA spells out an MSPB and Federal
 Circuit review scheme in “painstaking detail” for certain
 covered employees, those covered employees are implicitly
 precluded from seeking extrastatutory review. 567 U.S. 1,
 10–16 (2012); cf. Block v. North Dakota, 461 U.S. 273, 285–
 86 (1983) (similar). Applied to the ex parte reexamination
 statutory scheme, Elgin’s reasoning suggests at most that
 patent owners cannot resort to paths outside those of
 §§ 306, 134(b), and 141(b) to obtain review of decisions ad-
 verse to patentability reached in an initiated ex parte reex-
 amination. But beyond its characterization of cases like
 Fausto, Elgin does not shed light on what implications may
 be drawn for the review rights of other interested persons
 like requesters. Moreover, to the extent the government
 contends that we can draw Elgin-like preclusion implica-
 tions from (1) the “opportunity to obtain a judicial determi-
 nation of whether estoppel applies in [a] related context”
 under § 315(e)(2) and (2) mandamus relief potentially
 available to requesters under 28 U.S.C. § 1651, see Gov’t
 Br. 40–41, we disagree. Although § 315(e)(2) permits a
 court to conduct a similar estoppel inquiry (to bar court ac-
 tions after IPRs) as the one the PTO conducts under
 § 315(e)(1) (to bar agency proceedings after IPRs),
 § 315(e)(2) does not provide ex parte reexamination re-
 questers with a mechanism for review of agency determi-
 nations under § 315(e)(1).       And inferring statutory
 preclusion not from the ex parte reexamination statutory
 scheme, but only from the availability of mandamus relief,
 would eviscerate the presumption of reviewability.
     When we turn from Supreme Court decisions to deci-
 sions of our court, we likewise find no persuasive support
 for the conclusion that the ex parte reexamination
Case: 21-2102    Document: 38     Page: 17    Filed: 02/24/2022




 ALARM.COM INCORPORATED    v. HIRSHFELD                    17



 statutory scheme precludes requesters from seeking review
 of decisions like the one at issue here. Our closest case is
 Syntex, in which Syntex requested an ex parte reexamina-
 tion of another’s patent, which the Patent Office ordered.
 882 F.2d at 1571. The reexamination proceeded, but (ac-
 cording to Syntex) the process contained irregularities. Id.
 After the final determination on the merits in the reexam-
 ination, Syntex sued in district court under the APA. Id.
 at 1572. The district court dismissed the action, and we
 affirmed, holding that “Congress intended to limit appeals
 from final reexamination decisions to those initiated by pa-
 tent owners seeking to reverse an unfavorable decision”
 and the fact “[t]hat the decision is attacked here on proce-
 dural grounds does not make it any less a challenge to the
 final reexamination decision.” Id. at 1572–1574, 1576 (em-
 phasis added). In other words, applying Block and Fausto-
 like reasoning, Syntex holds only that § 306 bars requesters
 from obtaining review of the decision reached after the ex
 parte reexamination is conducted—a bar that extends to
 review of procedural irregularities if they amount to an at-
 tempt to set aside the outcome of the reexamination. But,
 for the reasons already discussed, Block-Fausto preclusion
 does not extend as far as this case, where Alarm.com does
 not seek review of the outcome of reexamination.
     In fact, Syntex itself confirms the importance of this
 distinction in its discussion of Ethicon, Inc. v. Quigg, 849
 F.2d 1422 (Fed. Cir. 1988). In Syntex, we characterized
 Ethicon as “recogniz[ing], sub silencio, that the requester
 ha[s] a right to have a reexamination proceed, once insti-
 gated, and that the district court ha[s] jurisdiction to vin-
 dicate that right.” 882 F.2d at 1574. We said that
 “[n]othing in the statute addressed review of the type of is-
 sue raised by the Ethicon plaintiff,” and we contrasted the
 situation presented in Syntex and found preclusion because
 “the statute provides for review of the reexamination deci-
 sion and expressly limits such review.” Id. Here, too, noth-
 ing in the statute directly addresses review of the
Case: 21-2102    Document: 38      Page: 18    Filed: 02/24/2022




 18                   ALARM.COM INCORPORATED     v. HIRSHFELD



 particular agency decision challenged by Alarm.com, leav-
 ing the presumption of reviewability applicable to this sit-
 uation. See Sackett, 566 U.S. at 129–30. 5
      The other two cases on which the government primar-
 ily relies likewise leave it short of adequate support. In
 Pregis Corp. v. Kappos, this court held that the presump-
 tion of reviewability does not allow a third party to bring
 an APA suit to challenge the PTO’s decision to issue a pa-
 tent. 700 F.3d 1348, 1356–61 (Fed. Cir. 2012). And in Ex-
 ela Pharma Sciences, LLC v. Lee, this court held the same
 for the PTO’s decision to revive a previously abandoned pa-
 tent application. 781 F.3d 1349, 1352–53 (Fed. Cir. 2015).
 In both cases, however, the plaintiffs had no statutory role
 and no statutory right to vindicate and were instead seek-
 ing APA review of an agency determination (on the validity
 of a patent) that was subject to other statutorily prescribed
 forms of review, i.e., inter partes review, post-grant review,
 ex parte reexamination, declaratory judgment actions, de-
 fenses to patent infringement. Pregis, 700 F.3d at 1358–
 59; Exela, 781 F.3d at 1352–53. In other words, applying
 Elgin-type reasoning, we held that the Patent Act implic-
 itly precluded APA review because those same third par-
 ties were granted other review mechanisms. See also
 Security People, Inc. v. Iancu, 971 F.3d 1355, 1361–63 (Fed.
 Cir. 2020) (discussing and applying Elgin); Personal Audio,
 LLC v. CBS Corp., 946 F.3d 1348, 1352–53 (Fed. Cir. 2020)
 (same). But, for the reasons already discussed, Elgin logic
 is not applicable here, as the ex parte reexamination



      5  We need not treat Ethicon as precedential to reach
 any holding in this opinion. See Lewis v. Casey, 518 U.S.
 343, 352 n.2 (1996) (“[T]he existence of unaddressed juris-
 dictional defects has no precedential effect.”); see also Au-
 tomated Merchandising Sys., Inc. v. Lee, 782 F.3d 1376,
 1381 (Fed. Cir. 2015); United States v. County of Cook, 170
 F.3d 1084, 1088 (Fed. Cir. 1999).
Case: 21-2102    Document: 38      Page: 19     Filed: 02/24/2022




 ALARM.COM INCORPORATED     v. HIRSHFELD                     19



 scheme does not provide other mechanisms of review for
 the Director’s § 315(e)(1) estoppel determination.
      In light of this case law, we reject the government’s con-
 tention that the ex parte reexamination statutory scheme
 provides clear and convincing evidence that Congress in-
 tended to preclude judicial review of determinations like
 this one, not expressly barred by § 303(c). Even if the gov-
 ernment’s interpretation is plausible, at least equally plau-
 sible is that Congress intended to preclude only
 (1) challenges to determinations under § 303(a) that no
 substantial new question of patentability has been raised,
 see § 303(c), and (2) challenges to the final determination,
 except those of the patent owner as provided for in §§ 306,
 134(b), and 141(b), see Syntex, 882 F.2d at 1574—perhaps
 in order to keep review rights for requesters commensurate
 with their role at each stage of the proceedings. A re-
 quester, in other words, could enforce the request rights
 concerning initiation granted by Congress, subject to
 § 303(c), with the rest of the process left to the Director and
 patent owner, consistent with the fact that Congress did
 not grant requesters post-initiation rights in this scheme.
      The government suggests that this interpretation pre-
 sents at least a theoretical potential for “anomalous re-
 sults”—a requester might have six years, under 28 U.S.C.
 § 2401(a), in which to bring an APA action in any district
 court to challenge an estoppel-based decision against initi-
 ation, whereas patent owners must adhere to the strictures
 of 35 U.S.C. §§ 306, 134(b), and 141(b) and 37 C.F.R.
 § 90.3(a), with a much shorter statute of limitations. See
 Gov’t Br. 35–36; see also id. at 41–42 (additionally arguing
 that it would be anomalous for ex parte reexamination re-
 questers to have certain review rights over initiation,
 whereas IPR petitioners have comparatively restricted
 rights under § 314(d)). We have no reason to think that
 any such anomalies, if more than theoretical at all, are suf-
 ficiently substantial to meet the high standard of justifying
 a conclusion that, with no review-precluding text, Congress
Case: 21-2102     Document: 38      Page: 20    Filed: 02/24/2022




 20                    ALARM.COM INCORPORATED     v. HIRSHFELD



 nevertheless clearly intended to preclude review in these
 circumstances. See Shady Grove Orthopedic Assocs., P.A.
 v. Allstate Ins. Co., 559 U.S. 393, 414 n.13 (2010) (“The pos-
 sible existence of a few outlier instances does not prove
 [that an] interpretation is absurd.”); Exxon Mobil Corp. v.
 Allapattah Servs., Inc., 545 U.S. 546, 565 (2005) (“The
 omission may seem odd, but it is not absurd.”); Antonin
 Scalia & Bryan A. Garner, Reading Law: The Interpreta-
 tions of Legal Texts 237–38 (2012) (stating that the absurd
 result must be one that “no reasonable person could intend”
 and that a “drafter’s failure to appreciate the effect of cer-
 tain provisions” is not sufficient).
                                C
     Finally, as with the textual and statutory-scheme evi-
 dence, legislative history does not support an inference of
 congressional intent to bar review of the determination in
 question here. The government’s strongest evidence is a
 statement from a House report authored by the Judiciary
 Committee accompanying H.R. 6933, the enacted version
 of which created the ex parte reexamination procedure in
 1980. Referring to the “Commissioner,” which was the title
 of the PTO’s head before it was changed to “Director” in
 2000, see Helfgott & Karas, P.C. v. Dickinson, 209 F.3d
 1328, 1329 n.1 (Fed. Cir. 2000), the report states:
      Subsection 303(c) makes final and nonappealable a
      decision by the Commissioner not to conduct reex-
      amination. . . . No one would be deprived of any le-
      gal right by a denial by the Commissioner of a
      request for reexamination. A party to a reexami-
      nation proceeding could still argue in any subse-
      quent litigation that the PTO erred and that the
      patent is invalid on the basis of the cited prior art.
 H.R. Rep. No. 96-1307, pt. 1, at 7 (1980), as reprinted in
 1980 U.S.C.C.A.N. 6460, 6466. In contrast, the report
 notes that § 306 “grants a patent owner the right to pursue
Case: 21-2102    Document: 38      Page: 21     Filed: 02/24/2022




 ALARM.COM INCORPORATED     v. HIRSHFELD                     21



 the same appeal routes available to patent applicants”
 should “an adverse decision” result. Id. at 7–8.
      But even if the Committee report’s language could
 overcome the presumption of reviewability in the absence
 of structural features of enacted text of the sort reflected in
 the cases, there is no reason to infer that the Committee in
 1980 was referring to anything other than the ex parte
 reexamination scheme it was adopting at the time. The
 scheme being enacted provided for PTO determination of
 whether a substantial new question of patentability was
 presented, but the estoppel and multiplicity provisions that
 now apply, see §§ 315(e)(1), 325(d), (e)(1), were added to the
 statute only well after the 1980 enactment. The Commit-
 tee report is best understood to be addressing the non-ini-
 tiation determination for which Congress was enacting a
 textual bar to review (i.e., § 303(c)), not to be proclaiming
 (let alone enacting) a preclusion of review of non-initiation
 decisions yet unavailable.
     Furthermore, in 2011, Congress enacted the America
 Invents Act (AIA), which included § 315(e)(1), and yet it
 chose to make no substantive modification to § 303(c). See
 Pub. L. No. 112-29, § 6, 125 Stat. 284, 301–02, 311–13
 (2011). Indeed, Congress left § 303(c) intact even as it was
 enacting a broad non-reviewability bar in the new IPR sys-
 tem, see § 314(d) (“The determination by the Director
 whether to institute an inter partes review under this sec-
 tion shall be final and nonappealable.” (emphasis added)),
 which broadened the corresponding bar in the inter partes
 reexamination system being replaced, see 35 U.S.C.
 § 312(c) (versions effective between Nov. 29, 1999 and Sept.
 15, 2012) (“A determination by the Director under subsec-
 tion (a) shall be final and non-appealable.” (emphasis
 added)). Moreover, Congress left § 303(c) intact, even
 though it did modify (albeit modestly) other portions of the
 ex parte reexamination scheme. E.g., AIA, § 6(h), 125 Stat.
 at 312–13 (amending 35 U.S.C. §§ 303(a), 306). The reten-
 tion of § 303(c)’s limitation on its preclusion of review
Case: 21-2102    Document: 38      Page: 22    Filed: 02/24/2022




 22                   ALARM.COM INCORPORATED     v. HIRSHFELD



 weakens any case for the required congressional intent,
 particularly under the current statute, to preclude review
 for requester challenges to non-initiation beyond what is
 stated in § 303(c).

      The government also points to the history of other re-
 view schemes, Gov’t Br. 32–33, but no persuasive support
 for the government’s position here is found in the cited his-
 tory. Specifically, the government contends that it is nota-
 ble that, while never amending § 306 to grant ex parte
 reexamination requesters the right to appeal ultimate de-
 terminations, Congress has chosen to provide such rights
 in other proceedings. See American Inventor’s Protection
 Act, § 4604, Pub. L. No. 106-113, 113 Stat. 1501, 1501A-
 569 (1999) (creating 35 U.S.C. §§ 315(b), (c) (version effec-
 tive between Nov. 29, 1999 and Nov. 1, 2002), which al-
 lowed inter partes reexamination requesters to appeal “any
 final decision favorable to the patentability,” while also im-
 posing an estoppel provision); Pub. L. No. 107-273, § 13106,
 116 Stat. 1758, 1900–01 (2002) (modifying 35 U.S.C.
 § 315(b)(1) (version effective between Nov. 2, 2002 and
 Sept. 15, 2012), such that inter partes reexamination re-
 questers could also appeal directly to this court); 35 U.S.C.
 §§ 141–44, 319, 329 (granting IPR and post-grant review
 challengers the right to appeal the final written decision).
 This evidence is not weighty. That Congress twice granted
 requesters more review rights over final determinations in
 the now-repealed inter partes reexamination scheme, and
 has granted IPR and post-grant review requesters more re-
 view rights over final determinations, says little of signifi-
 cance about Congress’s intent regarding requester review
 rights concerning initiation for ex parte reexaminations.

     In these circumstances, we conclude, the legislative
 history evidence, like the statutory scheme evidence, is too
 weak to supplant the text and the accompanying presump-
 tion of judicial review for the estoppel determination in
 question. Cf. Milner v. Dep’t of the Navy, 562 U.S. 562, 572
Case: 21-2102    Document: 38       Page: 23   Filed: 02/24/2022




 ALARM.COM INCORPORATED    v. HIRSHFELD                    23



 (2011) (“We will not . . . allow[] ambiguous legislative his-
 tory to muddy clear statutory language.”). Accordingly, we
 hold that review of the Director’s § 315(e)(1) estoppel deci-
 sions here is available to Alarm.com under the APA.
                              III
     In addition to determining that the ex parte reexami-
 nation statutory scheme precluded Alarm.com’s APA chal-
 lenge to the decisions to vacate the ex parte reexamination
 proceedings (a ruling we now reverse), the district court de-
 termined that Alarm.com lacked standing to pursue a sep-
 arate APA challenge to the PTO’s General Policy, a ruling
 that Alarm.com also appealed. Alarm.com, 2021 WL
 2557948, at *3; Alarm.com Br. 41–45. At oral argument in
 this court, however, Alarm.com clarified that it was with-
 drawing any separate, “facial” challenge to the General
 Policy should we hold that it may pursue its §§ 706(2)(A),
 (C) challenges to the vacatur decisions themselves (includ-
 ing the General Policy “as applied”)—challenges
 Alarm.com undisputedly has standing to pursue. See Oral
 Arg. at 11:23–14:12; J.A. 616. Because the premise of that
 withdrawal is met by our non-preclusion holding, we do not
 reach the standing question concerning the now-with-
 drawn “facial” challenge. We do not opine on what might
 be the appropriate remedy if Alarm.com succeeds on its
 §§ 706(2)(A), (C) challenges to the decisions themselves.
                              IV
     For the foregoing reasons, we reverse the district
 court’s determination that Alarm.com’s 5 U.S.C.
 §§ 706(2)(A), (C) claims challenging the Director’s decisions
 to vacate the ex parte reexamination proceedings are pre-
 cluded. We do not reach the district court’s ruling on stand-
 ing. We remand for further proceedings consistent with
 this opinion.
     The parties shall bear their own costs.
        REVERSED IN PART AND REMANDED